Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 12-13, drawn to a cleaning system.
Group II, claim(s) 5-10 and 14, drawn to a cleaning unit.
Group III, claim(s) 11, drawn to a cleaning method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
A cleaning . . . comprising: 
a tubular solution reservoir configured to reserve a pH-adjusted solution, defining a hollow space at an upper space on the pH-adjusted solution; 
a gas-filling path connected to a top of the solution reservoir, configured to send a carbon dioxide gas in the hollow space at a constant adjustment pressure; 

a filling-pressure adjuster provided in the gas-filling path and a solution-sending- pressure adjuster provided in the solution-sending path, configured to obtain the adjustment pressure, by adjusting a filling pressure of a carbon dioxide gas-cylinder with the filling-pressure adjuster and the solution-sending-pressure adjuster, 
wherein the pipeline is cleaned by the pH-adjusted solution,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KAWAMURA (Japanese Publication JPH0811992A, as provided in IDS and translated by Espacenet). KAWAMURA teaches
A cleaning (see fig. 1-2, para. 0001) comprising: 
a tubular solution reservoir (tank 23, fig. 1-2, para. 0020, 0027) configured to reserve a pH-adjusted solution (containing alkaline water, para. 0019-20, 0027), defining a hollow space at an upper space on the pH-adjusted solution (because the top of tank 23 is connected to CO2 gas cylinder 5, fig. 1-2, para. 0021, it’s reasonably expected that there’s a hollow space above the alkaline water); 
a gas-filling path (see the line between CO2 gas cylinder 5 and tank 23, fig. 1-2) connected to a top of the solution reservoir (top of tank 23, fig. 1-2), configured to send a carbon dioxide gas in the hollow space at a constant adjustment pressure (sending CO2 gas into tank 23, para. 0028; because the flow of CO2 gas is regulated by pressure regulator 44 and/or valve 32, para. 0025 (see fig. 1-2, para. 0021, 0025), KAWAMURA’s device is fully capable of sending the CO2 gas at a constant pressure); 
a solution-sending path (passage 34 between tank 23 and dispense head 4, fig. 1-2) connected to a lower part of the solution reservoir (bottom of tank 23, fig. 1-2), configured to send the pH-adjusted solution to a pipeline of a Device-to-be-Cleaned (alkaline water sent to 
a filling-pressure adjuster (regulator 44 and/or valve 32, as explained above) provided in the gas-filling path (the line between CO2 gas cylinder 5 and tank 23) and a solution-sending-pressure adjuster (valve 35) provided in the solution-sending path (passage 34 between tank 23 and dispense head 4), configured to obtain the adjustment pressure, by adjusting a filling pressure of a carbon dioxide gas-cylinder with the filling-pressure adjuster and the solution-sending-pressure adjuster (because KAWAMURA’s device has the same structures as recited, it’s fully capable of performing the recited functions), 
wherein the pipeline is cleaned by the pH-adjusted solution (the alkaline water performs cleaning of dispense head 4 and tube 3, para. 0013, 0027-30).
Inventions I and III lack unity of invention because even though the inventions of these groups require the technical feature of:
A tubular solution reservoir reserving a solution . . . A hollow space on the solution . . . A carbon dioxide gas in the hollow space . . . Send pH-adjusted solution reserved in the solution reservoir to a pipeline of a Device-to-be-Cleaned . . . Original cleaning solution to the solution reservoir . . . Wherein the pipeline is cleaned . . . ,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KAWAMURA. KAWAMURA teaches:
A tubular solution reservoir reserving a solution (tank 23 containing alkaline water, as explained above); a hollow space on the solution (hollow space above alkaline water in tank 23, as explained above); A carbon dioxide gas in the hollow space (introducing CO2 gas to the top of tank 23, as explained above); Send pH-adjusted solution reserved in the solution reservoir to a 
Inventions II and III lack unity of invention because even though the inventions of these groups require the technical feature of:
A tubular solution reservoir reserving a solution . . . A hollow space on the solution . . . A carbon dioxide gas in the hollow space . . . Send pH-adjusted solution reserved in the solution reservoir to a pipeline of a Device-to-be-Cleaned . . . Wherein the pipeline is cleaned . . . ,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KAWAMURA, for the same reasons as provided above.

A telephone call was made to ROBERT SCOTT on 6/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714